Citation Nr: 1105690	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-28 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 
1982.  The Veteran also had service in the Coast Guard Reserves.   

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

The issues of service connection for bilateral hearing loss and 
an acquired psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1996 decision, the Board denied a claim for service 
connection for bilateral hearing loss because it was not well 
grounded, not making any finding as to whether the Veteran had 
current bilateral hearing loss. 

2.  Evidence received since the May 1996 Board decision is not 
cumulative or redundant, indicates a current disability and a 
potential nexus to service and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
bilateral hearing loss.  


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. §§ 20.200, 20.302 (2010).  Absent appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field offices 
as to conclusions based on evidence on file at the time VA issues 
written notification.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103.  Generally, a claim which has been denied in an 
unappealed RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 
7105(c).  

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c). 

History and Analysis

New and material evidence for service connection for left ear 
hearing loss

Prior to the current claim, the Veteran's claim for service 
connection for bilateral hearing loss was last denied by the 
Board in a May 1996 decision.  In March 2006, the Veteran 
submitted a request to reopen a claim for entitlement to service 
connection for bilateral hearing loss.  

The evidence of record prior to the May 1996 decision did not 
include any evidence showing the Veteran had current hearing loss 
for VA purposes.  The May 1996 decision denied the Veteran's 
claim with the rationale that that the claim was not well-
grounded and did not make a finding as to whether the Veteran had 
a current disability.  

The newly received evidence includes the Veteran's testimony 
during January 2008 hearing before a Decision Review Officer at 
the RO where he testified that his August 2007 tinnitus 
compensation and pension examiner told him he had hearing loss in 
both ears, VA treatment records showing a history of hearing loss 
and current tinnitus (for which the Veteran is now service-
connected) and contentions that the Veteran recently received 
hearing aids (in an October 2008 submission).  

Because the newly received evidence shows indications of a 
current disability and contains new testimony regarding a 
continuity of symptomatology since service, this evidence is 
material to the Veteran's claim.  Therefore, the Board finds that 
the additional evidence received is both new and material, and 
the claim for service connection for bilateral hearing loss is 
reopened.  




ORDER

New and material evidence having been received, the appeal to 
reopen a claim for service connection for bilateral hearing loss 
is granted, to this extent only.


REMAND

VA is obligated to obtain a VA medical examination or opinion for 
claims in cases, such as this one, where there is (1) evidence of 
a current disability, (2) evidence of an in-service event, 
injury, or disease, and (3) an indication that there may be a 
connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.326 (2007); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  To this end, the Veteran was given VA medical 
examinations in conjunction with his claim for service connection 
for an acquired psychiatric disorder in March 2007 and April 
2008.  

The U.S. Court of Appeals for Veterans Claims has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two. See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh against 
contrary opinions.").  The Board notes that a bare conclusion, 
even one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345, 348 (1998).  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided). 

The March 2007 VA examiner opined that the Veteran's depressive 
disorder is due to his medical issues.  The April 2008 VA 
examiners focus on what the Veteran's diagnosis is and whether he 
meets the DSM-IV criteria for PTSD.  The Board notes that the 
Veteran is currently service-connected for hypertension and 
tinnitus.  None of the examiners has opined as to whether the 
Veteran's currently diagnosed depressive disorder is secondary 
to, caused by or aggravated by the Veteran's service-connected 
disabilities.  Therefore, given the March 2007 VA examiner's 
opinion regarding a nexus, the Board finds that a new examination 
with a nexus opinion should be provided to the Veteran.  This 
examination should discuss whether the Veteran's service-
connected disabilities have caused or aggravated the Veteran's 
acquired psychiatric disorder (depressive disorder).  The 
examiner should take into account the Veteran's entire medical 
history, address his contentions and provide a complete rationale 
for any opinion provided.

In this case, the Veteran's service treatment records are 
negative for any indication of hearing loss.  There is no report 
of complaint, treatment or diagnosis in any of the Veteran's 
service treatment records, including his separation examination.  
However, a veteran is not precluded from being awarded service 
connection for a hearing disability merely because his hearing 
was within normal limits on audiometric testing at separation 
from service.  Hensley v. West, 5 Vet. App. 155, 159 (1993).

The Veteran asserts that he first noticed problems with his 
hearing during active duty and also during his service with the 
reserves.  VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Although the service treatment records are negative for any 
indication of hearing loss, the Veteran is competent to attest to 
his exposure to noise and acoustic trauma during service and that 
he first began experiencing hearing loss during such service.  As 
such, his reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  See McLendon, supra.  The threshold for 
finding a link between current disability and service is low for 
the purposes of obtaining a medical opinion.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  
Therefore, given the indications of acoustic trauma suffered in 
service, contentions of a continuity of symptomatology and 
apparent current hearing loss disability, the Board finds that 
the Veteran should be afforded a VA audiological examination to 
determine whether his current hearing loss are related to his 
military service.

The Board observes that the most recent VA treatment records in 
the claims file are from April 2008.  More recent treatment 
records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010).  
In addition, the Veteran reported in October 2008 that he had 
been at "Warren Center" and would be receiving hearing aids in 
three weeks.  These and any other pertinent private treatment 
records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide the 
names and addresses of all medical care 
providers who have treated him for his 
hearing loss and psychiatric disorder, 
including private treatment records from 2008 
that are referenced in the Veteran's October 
2008 submission.  After securing any 
necessary release, such records should be 
requested, to include all diagnostic testing, 
interpretation and reports, and all records 
that are not duplicates should then be 
associated with the claims file.

2.  Obtain and associate with the claims file 
all available VA treatment records from April 
2008 to the present.  

3.  After the above has been accomplished, 
schedule the Veteran for a VA audiological 
examination to determine the nature and 
etiology of any hearing loss disability.  
With respect to each such diagnosed 
disability, the examiner should provide an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any hearing loss disability is 
medically related to the Veteran's active 
military service, in particular his alleged 
exposure to acoustic trauma in service.  The 
entire claims file must be made available to 
the designated examiner, and the report of 
the examination should include discussion of 
the Veteran's documented medical history and 
assertions.

4.  After paragraphs 1 and 2 have been 
accomplished, schedule the Veteran for a new 
VA psychiatric examination to determine the 
nature and etiology of the Veteran's acquired 
psychiatric disorder.  The examiner(s) should 
provide an opinion(s) as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
psychiatric disorder first manifested, was 
aggravated by or is in any way related to his 
active military service, to include as being 
caused by or aggravated beyond its natural 
progression by the Veteran's service-
connected disabilities (which currently 
include hypertension and tinnitus).  

All necessary testing should be conducted.  
The Veteran's claims folder, including a copy 
of this Remand, should be available to the 
examiner(s) and reviewed in conjunction with 
the examination.  Reasons and bases for all 
opinions expressed should be provided in the 
examiner's report.  This report should 
include a discussion of the Veteran's 
documented medical history, to include his 
service treatment records, current treatment 
records and VA compensation and pension 
examinations, as well as of the Veteran's 
assertions regarding his symptomatology. 

5.  Readjudicate the claim based on the whole 
record.  If the benefits sought on appeal 
remain denied, then the Veteran and his 
representative, if any, should be provided an 
updated Supplemental Statement of the Case 
that includes a summary of all evidence and 
applicable laws and regulations pertinent to 
the issues on appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if in 
order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


